MEMORANDUM**
Michael W. Szkaradek, counsel for debt- or, appeals the district court’s order denying his motion to partially re-tax costs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We conclude that the district *434court did not abuse its discretion by denying Szkaradek’s motion to partially re-tax costs. See Ass’n of Mexican Am. Educators v. State of Cal, 231 F.3d 572, 591 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.